UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-153626 SILVERTON ADVENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 80-5072317 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 5070 Arville Street Suite 7 Las Vegas, Nevada 89118 (Address of principal executive offices) Registrant’s telephone number: (702) 876-1539 N/A (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value (Title of Class) Indicate by check mark if the registrant is a well-season issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [X] Yes [] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to the reporting requirements for the past 90 days. [X ] Yes [] No Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A. [X] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [] Yes [X ] No 1 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Note – If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as of July 7, 2010 (last trade date) was approximately $1,125,000.00 based upon the $0.10 price per share in the Company’s Form S-1 Registration Statement which was declared effective on January 30, State the number of shares outstanding of each of the Issuer’s classes of common equity, as of the last practicable date: · 11,061,000 June 30, 2009 · 11,066,500 September 30, 2009 · 11,250,000 December 31, 2009 · 11,250,000 March 31, 2010 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K/A (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. 2 TABLE OF CONTENTS PAGE PART I Item 1. Description of Business. 5 Item 1A. Risk Factors 7 Item 1B Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings. 7 Item 4. Submission of Matters to a Vote of Security Holders. 8 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6 Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 11 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 31 Item 9AT. Controls and Procedures. 31 Item 9B. Other Information. 32 PART III Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act. 33 Item 11. Executive Compensation. 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 35 Item 13. Certain Relationships and Related Transactions, and Director Independence. 35 Item 14. Principal Accountant Fees and Services. 35 Item 15. Exhibits and Reports on Form 8-K 37 SIGNATURES 38 CERTIFICATIONS 3 CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS All readers of this document and any document incorporated by reference herein are advised that this document and documents incorporated by reference into this document contain forward-looking statements and statements of historical facts.
